Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.   This office action is in response to the application filed on 2/10/2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2020 is being considered by the examiner

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

This application is in condition for allowance except for the following formal matters: 
In the specification:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.

Appropriate correction is required.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because  a search  made does not detect the combined claimed elements as set forth in the claims 1-20.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests A method of memory management, comprising: receiving a first request to clear one or more entries of a translation lookaside buffer (TLB); receiving a second request to clear one or more entries of the TLB; bundling the first request with the second request; determining that a processor associated with the TLB transitioned to an inactive mode; and dropping the bundled first and second requests based on the determination as described in the specification and together with combination of other claimed element as set forth in the claims.

The closest prior art, “Collecting Statistics for Persistent Memory” by Volpe (USP 10733110) discloses an integrated circuit includes a cache device and a cache controller.  The cache device stores a mapping between a physical addresses of a memory device and a logical address, and a counter associated with the physical address.  The cache controller is configured to: receive an address translation request to translate a first logical address; identify, from the cache device, a first entry that 
counter to a management controller for performing a pre-determined wear-leveling operation for the memory device. However, Volpe fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Therefore, claims 1-20 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 (TWO) MONTHS FROM THE DATE OF THIS LETTER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


/HONG C KIM/Primary Examiner, Art Unit 2138